Exhibit 10.3

EXECUTION VERSION

GOVERNANCE AGREEMENT

This Governance Agreement (this “Agreement”) is made and entered into as of
November 18, 2019 by and among Acacia Research Corporation (the “Company”) and
the entities and natural persons set forth in the signature pages hereto
(collectively, “Starboard”) (each of the Company and Starboard, a “Party” to
this Agreement, and collectively, the “Parties”).

RECITALS

WHEREAS, the Company and Starboard are parties to that certain Securities
Purchase Agreement, dated as of November 18, 2019 (the “Purchase Agreement”),
and Registration Rights Agreement, dated as of November 18, 2019 (collectively
with the Purchase Agreement, the “Investment Agreements”), pursuant to which
Starboard (i) has become the holder of 350,000 shares of Series A Convertible
Preferred Stock of the Company, par value $0.001 per share (the “Series A
Preferred Shares”) and Series A Warrants (the “Series A Warrants”) exercisable
to purchase up to 5,000,000 shares of common stock of the Company, par value
$0.001 per share (the “Common Stock”), (ii) may receive Series B warrants (the
“Series B Warrants” and, together with the Series A Warrants, the “Warrants”)
exercisable to purchase Common Stock and (iii) has the option to acquire senior
secured notes of the Company (the “Notes”) in an aggregate principal amount of
up to $365 million (subject to certain limitations, including the consent of the
Company) on or prior to the announcement of an Approved Investment (as defined
in the Purchase Agreement);

WHEREAS, in connection with the investment contemplated by the Investment
Agreements, the Company and Starboard have determined to come to an agreement
with respect to certain governance matters, including the composition of the
Board of Directors of the Company (the “Board”) and the composition of certain
committees of the Board, as well as certain other matters, as provided in this
Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound hereby, agree as follows:

1. Board Appointments and Related Agreements.

(a) Board Appointments

(i) The Company agrees that the Board and all applicable committees of the Board
shall take all necessary actions, effective immediately following the execution
of this Agreement, to (A) increase the size of the Board from six (6) to seven
(7) members and (B) appoint Jonathan Sagal (the “Initial Starboard Appointee”
and together with the Additional Appointees (as defined below), the “Appointed
Directors”) as a director of the Company.

(ii) Starboard shall also have the right, following the execution of this
Agreement, to recommend two (2) additional directors (when appointed, the
“Additional Appointees”) for appointment to the Board, either of whom may be:
(i) a partner or senior employee of Starboard (the “Additional Starboard
Appointee” or the “Additional Starboard



--------------------------------------------------------------------------------

Appointees”, as applicable, and together with the Initial Starboard Appointee,
the “Starboard Appointees”) and/or (ii) another individual, in each case, who
meets the criteria set forth in this Section 1(a)(ii). Any Additional Appointee
must (A) be reasonably acceptable to the Nominating and Corporate Governance
Committee of the Board (the “Nominating and Corporate Governance Committee”) and
the Board (such acceptance not to be unreasonably withheld), (B) qualify as
“independent” pursuant to Nasdaq Stock Market listing standards, and (C) have
the relevant financial and business experience to be a director of the Company
(in the case of each of (B) and (C), as reasonably determined by the Nominating
and Corporate Governance Committee). The Nominating and Corporate Governance
Committee shall make its determination and recommendation regarding whether any
candidate recommended by Starboard as an Additional Appointee meets the
foregoing criteria within five (5) business days after (1) such Additional
Appointee candidate has submitted to the Company the documentation required by
Section 1(c)(v) and (2) representatives of the Board have conducted customary
interview(s) of such Additional Appointee candidate, if such interviews are
requested by the Board or the Nominating and Corporate Governance Committee. The
Company shall use its reasonable best efforts to conduct any interview(s)
contemplated by this Section 1(a)(ii) as promptly as practicable, but in any
case, assuming reasonable availability of the applicable Additional Appointee
candidate, within ten (10) business days, after Starboard’s submission of such
Additional Appointee candidate. Notwithstanding the foregoing, any candidate
recommended by Starboard as an Additional Starboard Appointee will be deemed
reasonably acceptable to the Nominating and Corporate Governance Committee and
the Board and will be approved and appointed to the Board no later than five
(5) business days following the submission of the documentation to the Company
required by Section 1(c)(iv) and Section 1(c)(v), so long as such Additional
Starboard Appointee qualifies as “independent” pursuant to the Nasdaq Stock
Market listing standards. Without limiting the rights of Starboard in accordance
with the proviso to the previous sentence, in the event the Nominating and
Corporate Governance Committee does not accept an Additional Appointee candidate
recommended by Starboard, Starboard shall have the right to recommend further
Additional Appointee candidate(s) whose appointment shall be subject to the
Nominating and Corporate Governance Committee recommending such person in
accordance with the procedures described above. Upon the recommendation of an
Additional Appointee by the Nominating and Corporate Governance Committee, the
Board shall promptly determine whether such nominee is reasonably acceptable to
the Board, and if such nominee is reasonably acceptable to the Board, shall vote
on the appointment of such Additional Appointee to the Board no later than five
(5) business days after the Nominating and Corporate Governance Committee’s
recommendation of such Additional Appointee and shall take all necessary actions
(including by increasing the size of the Board) to appoint such Additional
Appointee to the Board; provided, however, that if the Board does not appoint
any candidate recommended by Starboard as an Additional Appointee to the Board
pursuant to this Section 1(a)(ii), the Parties shall continue to follow the
procedures of this Section 1(a)(ii) until two Additional Appointees have been
appointed to the Board. Effective upon the appointment of an Additional
Appointee to the Board, such Additional Appointee will be considered an
Appointed Director for all purposes of this Agreement.

(iii) If any Appointed Director (or any Replacement Director (as defined below))
is unable or unwilling to serve as a director and ceases to be a director,
resigns as a director, is removed as a director, or for any other reason fails
to serve or is not serving as a director at any time prior to the expiration of
the Governance Period (as defined below), and at such time Starboard
beneficially owns (as determined under Rule 13d-3 promulgated under the Exchange

 

2



--------------------------------------------------------------------------------

Act (as defined below)) in the aggregate at least the lesser of 4.0% of the
Company’s then-outstanding Common Stock (on an as-converted basis, as
applicable) and 2,013,732 shares of Common Stock (on an as-converted basis, as
applicable) (subject to adjustment for stock splits, reclassifications,
combinations and similar adjustments) (the “Minimum Ownership Threshold”),
Starboard shall have the ability to recommend a person to be a Replacement
Director in accordance with this Section 1(a)(iii) (any such replacement
nominee, when appointed to the Board, shall be referred to as a “Replacement
Director”). For the avoidance of doubt, any Replacement Director replacing any
Appointed Director (irrespective of whether such Appointed Director is a
Starboard Appointee) can be either (A) a Starboard partner or senior employee or
(B) another individual, in each case who meets the criteria set forth in this
Section 1(a)(iii). Any Replacement Director must (A) be reasonably acceptable to
the Nominating and Corporate Governance Committee of the Board and the Board
(such acceptance not to be unreasonably withheld), (B) qualify as “independent”
pursuant to Nasdaq Stock Market listing standards, and (C) have the relevant
financial and business experience to be a director of the Company (in the case
of each of (B) and (C), as reasonably determined by the Nominating and Corporate
Governance Committee). Any Replacement Director who is replacing an Appointed
Director and who is a partner or senior employee of Starboard will be deemed
reasonably acceptable to the Nominating and Corporate Governance Committee and
the Board and will be approved and appointed to the Board no later than five
(5) business days following the submission of the documentation to the Company
required by Section 1(c)(iv) and Section 1(c)(v), so long as such Replacement
Director qualifies as “independent” pursuant to the Nasdaq Stock Market listing
standards. The Nominating and Corporate Governance Committee shall make its
determination and recommendation regarding whether such Replacement Director
(other than any Starboard partner or senior employee who is covered by the prior
sentence) meets the foregoing criteria within five (5) business days after
(1) such nominee has submitted to the Company the documentation required by
Section 1(c)(v) and (2) representatives of the Board have conducted customary
interview(s) of such nominee, if such interviews are requested by the Board or
the Nominating and Corporate Governance Committee. The Company shall use its
reasonable best efforts to conduct any interview(s) contemplated by this
Section 1(a)(iii) as promptly as practicable, but in any case, assuming
reasonable availability of the nominee, within ten (10) business days after
Starboard’s submission of such nominee. In the event the Nominating and
Corporate Governance Committee does not accept a person recommended by Starboard
as the Replacement Director, Starboard shall have the right to recommend
additional substitute person(s) whose appointment shall be subject to the
Nominating and Corporate Governance Committee recommending such person in
accordance with the procedures described above. Upon the recommendation of a
Replacement Director nominee by the Nominating and Corporate Governance
Committee, the Board shall promptly determine whether such nominee is reasonably
acceptable to the Board, and if such nominee is reasonably acceptable to the
Board, shall vote on the appointment of such Replacement Director to the Board
no later than five (5) business days after the Nominating and Corporate
Governance Committee recommendation of such Replacement Director; provided,
however, that if the Board does not appoint such Replacement Director to the
Board pursuant to this Section 1(a)(iii), the Parties shall continue to follow
the procedures of this Section 1(a)(iii) until a Replacement Director is elected
to the Board. Subject to Nasdaq Stock Market rules and applicable law, upon a
Replacement Director’s appointment to the Board, the Board and all applicable
committees of the Board shall take all necessary actions to appoint such
Replacement Director to any applicable committee of the Board of which the
replaced director was a member immediately prior to such director’s

 

3



--------------------------------------------------------------------------------

resignation or removal. Subject to Nasdaq Stock Market rules and applicable law,
until such time as any Replacement Director is appointed to any applicable
committee, the other Appointed Director (as designated by Starboard) will be
provided the opportunity to serve as an interim member of such applicable
committee.

(iv) During the period commencing with the date hereof through the expiration of
the Governance Period, the Board and all applicable committees of the Board
shall take all necessary actions (including with respect to nominations for
election at any annual meeting of stockholders of the Company held during the
Governance Period) so that the size of the Board is no more than seven
(7) directors; provided, however, the Board may be increased during this period
(i) solely to accommodate the appointment of the Additional Appointees,
(ii) upon Starboard’s written consent to increase the size of the Board or
(iii) if stockholders of the Company take such actions to increase the size of
the Board.

(b) Board Committees.

(i) Immediately following the execution of this Agreement, the Board and all
applicable committees of the Board shall take all necessary actions (including
any necessary appointments) to (i) form a Strategic Committee of the Board (the
“Strategic Committee”), which will be tasked with, among other things, sourcing
and performing due diligence on potential acquisition targets and intellectual
property or other investment opportunities, with the goal of finding one or more
Approved Investments, and (ii) appoint the Initial Starboard Appointee as well
as two (2) current directors, Clifford Press and Alfred V. Tobia, Jr., to the
Strategic Committee, with Clifford Press serving as its Chairman. During the
Governance Period, unless otherwise agreed by Starboard, the Strategic Committee
shall be composed of three (3) directors, including the Initial Starboard
Appointee (or his Replacement Director). Subject to Nasdaq Stock Market rules
and applicable law, in the event the Initial Starboard Appointee shall for any
reason cease to serve on the Strategic Committee, until such time as a
Replacement Director is appointed to the Strategic Committee, at least one other
Appointed Director will be provided the opportunity to serve as an interim
member of the Strategic Committee.

(ii) During the Governance Period, in addition to the Initial Starboard
Appointee, one (1) or more Starboard partners or senior employees (the
“Starboard Observers”), shall have the right to attend and participate in
meetings of the Strategic Committee and shall receive copies of all documents
distributed to the Strategic Committee, including notice of all meetings of the
Strategic Committee, all written consents executed by the Strategic Committee,
all materials prepared for consideration at any meeting of the Strategic
Committee, and all minutes related to each meeting of the Strategic Committee
contemporaneous with their distribution to the members of the Strategic
Committee. The Starboard Observers shall be permitted to attend and reasonably
participate, but not vote, at all meetings of the Strategic Committee during the
Governance Period (whether such meetings are held in person, telephonically or
otherwise). Notwithstanding the foregoing, the Company reserves the right to
exclude the Starboard Observers from access to any material or meeting or
portion thereof if, and only to the extent that, the Board determines reasonably
and in good faith that such exclusion is necessary (including, without
limitation, to preserve the attorney-client privilege, or avoid a conflict of
interest). As a condition to serving as a Starboard Observer, Starboard shall
deliver to the Company an executed confidentiality agreement in a form provided
by the Company and to be agreed between the Parties.

 

4



--------------------------------------------------------------------------------

(iii) Immediately following the execution of this Agreement, the Board and all
applicable committees of the Board shall take all necessary actions to appoint
the Initial Starboard Appointee to the Nominating and Corporate Governance
Committee.

(iv) During the Governance Period, each committee and subcommittee of the Board,
including any new committee(s) and subcommittee(s) that may be established,
shall include at least one (1) Appointed Director, provided that at least one
(1) Appointed Director satisfies any Nasdaq listing standards and legal
requirements for service on any such committee with respect to financial
expertise and independence.

(v) Subject to Nasdaq rules and applicable laws, during the Governance Period,
the Board and all applicable committees of the Board shall give each of the
Appointed Directors the same due consideration for membership to each other
committee of the Board as any other independent director.

(c) Additional Agreements.

(i) Starboard shall comply, and shall cause each of its controlled Affiliates
and Associates and any Starboard Appointee (or any Replacement Director thereof
who is not Independent of Starboard) to comply with the terms of this Agreement
and shall be responsible for any breach of this Agreement by any such controlled
Affiliate or Associate or any Starboard Appointee (or any Replacement Director
thereof who is not Independent of Starboard). As used in this Agreement, the
terms “Affiliate” and “Associate” shall have the respective meanings set forth
in Rule 12b-2 promulgated by the Securities and Exchange Commission under the
Securities Exchange Act of 1934, as amended, or the rules or regulations
promulgated thereunder (the “Exchange Act”) and shall include all persons or
entities that at any time during the term of this Agreement become Affiliates or
Associates of any person or entity referred to in this Agreement.

(ii) During the Governance Period, except as otherwise provided herein,
Starboard shall not, and shall cause each of its controlled Affiliates and
Associates not to, directly or indirectly, (A) nominate or recommend for
nomination any person for election at any annual or special meeting of the
Company’s stockholders, (B) submit any proposal for consideration at, or bring
any other business before, any annual or special meeting of the Company’s
stockholders, or (C) initiate, encourage or participate in any “vote no,”
“withhold” or similar campaign with respect to any annual or special meeting of
the Company’s stockholders. Starboard shall not publicly or privately encourage
or support any other stockholder, person or entity to take any of the actions
described in this Section 1(c)(ii).

(iii) During the Governance Period, Starboard shall appear in person or by proxy
at each annual meeting of the Company’s stockholders, be present for quorum
purposes and vote all Series A Preferred Shares and any shares of Common Stock
beneficially owned by Starboard (as determined under Rule 13d-3 promulgated
under the Exchange Act), as applicable, at such meeting (A) in favor of all of
the Company’s nominees, (B) in favor of the ratification of the appointment of
Grant Thornton LLP as the Company’s independent auditors for the fiscal year
ended December 31, 2020 (and, with respect to any future year during the
Governance Period, any other independent auditor as the Board may recommend for
the applicable fiscal year), (C) in accordance with the Board’s recommendation
with respect to the Company’s “say-on-pay”

 

5



--------------------------------------------------------------------------------

proposal and (D) in accordance with the Board’s recommendation with respect to
any other Company proposal or stockholder proposal or nomination presented at
such annual meeting; provided, however, that in the event Institutional
Shareholder Services Inc. (“ISS”) or Glass Lewis & Co., LLC (“Glass Lewis”)
recommends otherwise with respect to the Company’s “say-on-pay” or any other
Company proposal or stockholder proposal presented at any annual meeting of the
Company’s stockholders held during the Governance Period (other than proposals
relating to the nomination or election of directors), Starboard shall be
permitted to vote in accordance with the ISS or Glass Lewis recommendation.
Nothing in this Section 1(c)(iii) shall be deemed to prevent, or in any manner
limit, Starboard’s ability to vote all the Series A Preferred Shares and any
shares of Common Stock or other securities beneficially owned by Starboard, as
applicable, in any manner that it sees fit with respect to any of the proposals
or other actions contemplated by the Investment Agreements that may be presented
for stockholder approval during the Governance Period, including, without
limitation, with respect to the Series A Preferred Shares, the Notes, the
Warrants, any Approved Investment or the issuance of any other securities
contemplated thereby.

(iv) On the date of this Agreement (or in the case of a Replacement Director who
is not independent of Starboard, prior to the effectiveness of such
appointment), Starboard shall cause any Starboard Appointee (or Replacement
Director, as applicable) to deliver to the Company an irrevocable resignation
letter pursuant to which such Starboard Appointee (or Replacement Director, as
applicable) shall resign from the Board and all applicable committees thereof if
Starboard fails to satisfy the Minimum Ownership Threshold at any time after the
date of this Agreement.

(v) Starboard acknowledges that, prior to the date of this Agreement, each
Appointed Director and prior to any appointment, each Replacement Director, is
required to submit to the Company a fully completed copy of the Company’s
standard director & officer questionnaire, an executed consent of the Appointed
Director (or Replacement Director, as applicable) to serve as a director if
appointed pursuant to the terms hereof and to be included in the proxy statement
or other filings under applicable law or stock exchange rules or listing
standards and any other information reasonably requested by the Company that is
required (1) to be or customarily disclosed for all applicable directors,
candidates for directors, and their Affiliates and representatives in a proxy
statement or other filings under applicable law or stock exchange rules or
listing standards and (2) in connection with assessing eligibility, independence
and other criteria applicable to all directors or satisfying compliance and
legal obligations applicable to all independent directors.

(vi) Starboard has not, directly or indirectly, compensated or agreed to
compensate, and will not, directly or indirectly, compensate or agree to
compensate any Appointed Director (or Replacement Director, as applicable) who
is Independent of Starboard for his or her respective service as a nominee or
director of the Company with any cash, securities (including any rights or
options convertible into or exercisable for or exchangeable into securities or
any profit sharing agreement or arrangement), or other form of compensation
directly or indirectly related to the Company or its Affiliates or its
securities. For the avoidance of doubt, nothing herein shall prohibit Starboard
for compensating or agreeing to compensate any person for his or her respective
service as a nominee or director of any other company.

 

6



--------------------------------------------------------------------------------

(vii) Starboard and any Starboard Appointee agree that the Board or any
committee or subcommittee thereof, in the exercise of its fiduciary duties, may
recuse such Starboard Appointee (or any Replacement Director of such Starboard
Appointee who is not independent of Starboard) from any Board or committee or
subcommittee meeting or portion thereof (A) at which the Board or any such
committee or subcommittee is evaluating and/or taking action with respect to
(1) the exercise of any of the Company’s rights or enforcement of any of the
obligations under this Agreement or any of the Investment Agreements or the
Certificate of Designation with respect to the Series A Preferred Shares (the
“Certificate of Designation”), (2) any action or proposed transaction that would
trigger any provision of the Certificate of Designation in which the holders of
the Series A Preferred Shares have a right different from a right of the holders
of Common Stock, (3) any action taken (i) in respect of or (ii) in response to
actions taken or proposed by Starboard or its Affiliates, in each case, with
respect to the Company or its Affiliates, or (4) any proposed transaction
between the Company and Starboard or its Affiliates and (B) to the extent
necessary to avoid any potential or actual conflict of interest or when not
doing so would otherwise be inconsistent with the Board’s fiduciary duties.
Notwithstanding anything to the contrary herein, Starboard agrees that the Board
or any committee thereof may form a committee or subcommittee of the Board
excluding any Starboard Appointee to address any situation involving clauses
(A)(1) through (A)(4) and (B) above.

(viii) The Company agrees that the Board and all applicable committees of the
Board shall take all necessary actions, effective no later than immediately
following the execution of this Agreement, to determine, in connection with
their initial appointment as a director and nomination by the Company at the
Next Proximate Annual Meeting (as defined below), as applicable, that each of
the Appointed Directors is deemed to be (A) a member of the “Incumbent Board” or
“Continuing Director” (as such term may be defined in the definition of “Change
in Control,” “Change of Control” (or any similar term) under the Company’s
incentive plans, options plans, deferred compensation plans, employment
agreements, severance plans, retention plans, loan agreements, indentures or any
other related plans or agreements that refer to any such plan or agreement’s
definition of “Change in Control” or any similar term) and (B) a member of the
Board as of the beginning of any applicable measurement period for the purposes
of the definition of “Change in Control” or any similar term under such
incentive plans, options plans, employment agreements, loan agreements or
indentures of the Company, including, without limitation, any retention plan,
severance plan, or change-in-control severance plan.

2. Governance Provisions.

(a) Starboard agrees that, from the date of this Agreement until the earlier of
(x) the date that is fifteen (15) days prior to the deadline for the submission
of stockholder nominations for the Company’s 2020 annual meeting of stockholders
(the “2020 Annual Meeting”) pursuant to the Company’s Second Amended and
Restated Bylaws (the “Bylaws”) or (y) the date that is one hundred (100) days
prior to the first anniversary of the Company’s 2019 annual meeting of
stockholders (such period, as may be extended as a result of the exercise of the
Continuation Option, the “Governance Period”), Starboard shall not, and shall
cause each of its controlled Affiliates and Associates and any Starboard
Appointee (and any Replacement Director thereof who is not Independent of
Starboard) not to, in each case directly or indirectly, in any manner:

 

7



--------------------------------------------------------------------------------

(i) Engage in any solicitation of proxies or consents or become a “participant”
in a “solicitation” (as such terms are defined in Regulation 14A under the
Exchange Act) of proxies or consents (including, without limitation, any
solicitation of consents that seeks to call a special meeting of stockholders),
in each case, with respect to securities of the Company;

(ii) form, join, or in any way participate in any “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) with respect to shares of the Company’s
common stock or any other class or series of stock of the Company (other than a
“group” that includes all or some of the members of Starboard, but does not
include any other entities or persons that are not members of Starboard as of
the date hereof); provided, however, that nothing herein shall limit the ability
of an Affiliate of Starboard to join the “group” following the execution of this
Agreement, so long as any such Affiliate agrees to be bound by the terms and
conditions of this Agreement;

(iii) deposit any shares of Common Stock, Series A Preferred Shares or any other
securities of the Company in any voting trust or subject any shares of Common
Stock or any other securities of the Company to any arrangement or agreement
with respect to the voting of any shares of Common Stock, Series A Preferred
Shares or any other securities of the Company, other than any such voting trust,
arrangement or agreement solely among the members of Starboard and otherwise in
accordance with this Agreement;

(iv) seek or submit, or encourage any person or entity to seek or submit,
nomination(s) in furtherance of a “contested solicitation” for the appointment,
election or removal of directors with respect to the Company or seek, encourage
or take any other action with respect to the appointment, election or removal of
any directors, in each case in opposition to the recommendation of the Board;
provided, however, that nothing in this Agreement shall prevent Starboard or its
Affiliates or Associates from taking actions in furtherance of identifying
director candidates in connection with the 2020 Annual Meeting, or any
subsequent annual meeting of stockholders to the extent Starboard has exercised
the Continuation Option, so long as such actions do not create a public
disclosure obligation for Starboard or the Company and are undertaken on a basis
reasonably designed to be confidential and in accordance in all material
respects with Starboard’s normal practices in the circumstances;

(v) (A) make any proposal for consideration by stockholders at any annual or
special meeting of stockholders of the Company or through any action by written
consent of stockholders or referendum of stockholders of the Company, (B) make
any offer or proposal (with or without conditions) with respect to any merger,
scheme of arrangement, takeover, tender (or exchange) offer, acquisition,
recapitalization, restructuring, disposition or other business combination
(each, an “Extraordinary Transaction”) involving the Company and Starboard,
(C) affirmatively solicit a third party to make an offer or proposal (with or
without conditions) with respect to any Extraordinary Transaction involving the
Company, or publicly encourage, initiate or support any third party in making
such an offer or proposal, (D) publicly comment on any third party proposal
regarding any Extraordinary Transaction with respect to the Company by such
third party prior to such proposal becoming public or (E) call or seek to call a
special meeting of stockholders or act by written consent, except, in each case,
with respect to any proposals, offers, statements, meetings of stockholders, or
other actions expressly contemplated by the Investment Agreements, including,
without limitation, with respect to the Series A Preferred Shares, the Notes,
the Warrants, any Approved Investment or any other securities or instruments
contemplated thereby;

 

8



--------------------------------------------------------------------------------

(vi) seek, alone or in concert with others, representation on the Board or
removal of any member of the Board, except as specifically permitted in
Section 1;

(vii) advise, encourage, support or influence any person or entity with respect
to the voting or disposition of any securities of the Company at any annual or
special meeting of stockholders or in connection with any consent solicitation
with respect to the appointment, election or removal of director(s), except in
accordance with Section 1; or

(viii) make any request or submit any proposal to amend the terms of this
Agreement other than through non-public communications with the Company or the
Board that would not be reasonably determined to trigger public disclosure
obligations for any Party.

(b) Except as expressly provided in Section 1 or Section 2(a), Starboard shall
be entitled to (i) vote the Series A Preferred Shares and any shares of the
Company’s common stock or any other class or series of stock of the Company that
it beneficially owns as Starboard determines in its sole discretion and
(ii) disclose, publicly or otherwise, how it intends to vote or act with respect
to any securities of the Company, any stockholder proposal or other matter to be
voted on by the stockholders of the Company and the reasons therefor (in each
case, subject to Section 1(c)(iii)).

(c) During the period beginning fifteen (15) days prior to the expiration of the
Governance Period and ending at 11:59 PM ET on the day that is three
(3) business days prior to the expiration of the Governance Period (the
“Continuation Deadline”), Starboard may, at its sole discretion and so long as
Starboard satisfies the Minimum Ownership Threshold at such time (the
“Continuation Option”), provide written notice (the “Continuation Notice”) to
the Company of Starboard’s determination to continue the Governance Period for
all purposes of this Agreement until the earlier of (x) the date that is fifteen
(15) business days prior to the deadline for the submission of stockholder
nominations for the Second Proximate Annual Meeting of Stockholders (as defined
below) pursuant to the Bylaws or (y) the date that is one hundred (100) days
prior to the first anniversary of the Next Proximate Annual Meeting (as defined
below). If Starboard provides a Continuation Notice, then the Governance Period
shall be automatically extended as set forth in the previous sentence of this
Section 2(c), and, subject to their consent to serve and the other requirements
set forth in Section 1(c)(iv), as applicable, and Section 1(c)(v), the Board and
all applicable committees of the Board shall take all necessary actions to
nominate the Appointed Directors (or any Replacement Director(s), as applicable)
for election as directors at the Next Proximate Annual Meeting and recommend,
support and solicit proxies for the election of the Appointed Directors (or any
Replacement Director(s), as applicable) at the Next Proximate Annual Meeting in
the same manner as it recommends, supports, and solicits proxies for the
election of all other directors. For the avoidance of doubt, Starboard shall be
permitted to exercise a Continuation Option prior to the applicable Continuation
Deadline, as set forth under this Section 2(c), in connection with the Next
Proximate Annual Meeting. In the event that Starboard does not exercise the
Continuation Option prior to the applicable Continuation Deadline, the
Governance Period shall expire pursuant to Section 2(a) and no further
Continuation Option shall be available. For purposes of this Agreement, “Next
Proximate Annual Meeting” shall mean the next upcoming annual meeting of
stockholders and “Second Proximate Annual Meeting” shall mean the next upcoming
annual meeting of stockholders after the Next Proximate Annual Meeting.

 

9



--------------------------------------------------------------------------------

(d) Nothing in Section 2(a) shall be deemed to limit the exercise in good faith
by an Appointed Director (or the Replacement Director, as applicable) of such
person’s fiduciary duties solely in such person’s capacity as a director of the
Company in a manner consistent with such person’s and Starboard’s obligations
under this Agreement.

3. Representations and Warranties of the Company.

The Company represents and warrants to Starboard that (a) the Company has the
corporate power and authority to execute this Agreement and to bind it thereto,
(b) this Agreement has been duly and validly authorized, executed and delivered
by the Company, and assuming due execution by each counterparty hereto,
constitutes a valid and binding obligation and agreement of the Company, and is
enforceable against the Company in accordance with its terms, except as
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws generally
affecting the rights of creditors and subject to general equity principles,
(c) prior to the Board appointing any Appointed Directors as directors pursuant
to this Agreement, the Board is composed of six (6) directors and that there are
no vacancies on the Board and (d) the execution, delivery and performance of
this Agreement by the Company does not and will not (i) violate or conflict with
any law, rule, regulation, order, judgment or decree applicable to the Company,
or (ii) result in any breach or violation of or constitute a default (or an
event which with notice or lapse of time or both would constitute such a breach,
violation or default) under or pursuant to, or result in the loss of a material
benefit under, or give any right of termination, amendment, acceleration or
cancellation of, any organizational document or material agreement to which the
Company is a party or by which it is bound.

4. Representations and Warranties of Starboard.

Starboard represents and warrants to the Company that (a) the authorized
signatory of Starboard set forth on the signature page hereto has the power and
authority to execute this Agreement and any other documents or agreements to be
entered into in connection with this Agreement and to bind Starboard thereto,
(b) this Agreement has been duly authorized, executed and delivered by
Starboard, and assuming due execution by each counterparty hereto, is a valid
and binding obligation of Starboard, enforceable against Starboard in accordance
with its terms except as enforcement thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
similar laws generally affecting the rights of creditors and subject to general
equity principles, (c) the execution of this Agreement, the consummation of any
of the transactions contemplated hereby, and the fulfillment of the terms
hereof, in each case in accordance with the terms hereof, will not conflict
with, or result in a breach or violation of the organizational documents of
Starboard as currently in effect, (d) the execution, delivery and performance of
this Agreement by Starboard does not and will not (i) violate or conflict with
any law, rule, regulation, order, judgment or decree applicable to Starboard, or
(ii) result in any breach or violation of or constitute a default (or an event
which with notice or lapse of time or both would constitute such a breach,
violation or default) under or pursuant to, or result in the loss of a material
benefit under, or give any right of termination, amendment, acceleration or
cancellation of, any organizational document, agreement, contract, commitment,
understanding

 

10



--------------------------------------------------------------------------------

or arrangement to which such member is a party or by which it is bound, (e) as
of the date of this Agreement, Starboard does not beneficially own any shares of
Common Stock before giving effect to the transactions contemplated by the
Investment Agreements and the issuance of the Series A Preferred Shares to
Starboard pursuant thereto, and (f) as of the date hereof, and except as set
forth in clause (e) above or in the Investment Agreements, Starboard does not
currently have, and does not currently have any right to acquire, any interest
in any securities or assets of the Company or its Affiliates (or any rights,
options or other securities convertible into or exercisable or exchangeable
(whether or not convertible, exercisable or exchangeable immediately or only
after the passage of time or the occurrence of a specified event) for such
securities or assets or any obligations measured by the price or value of any
securities of the Company or any of its controlled Affiliates, including any
swaps or other derivative arrangements designed to produce economic benefits and
risks that correspond to the ownership of shares of Common Stock or any other
securities of the Company, whether or not any of the foregoing would give rise
to beneficial ownership (as determined under Rule 13d-3 promulgated under the
Exchange Act), and whether or not to be settled by delivery of Common Stock or
any other class or series of the Company’s stock, payment of cash or by other
consideration, and without regard to any short position under any such contract
or arrangement).

5. Press Release.

Promptly following the execution of this Agreement, the Company and Starboard
shall jointly issue a mutually agreeable press release (the “Press Release”)
announcing certain terms of this Agreement in the form attached hereto as
Exhibit A. Prior to the issuance of the Press Release and subject to the terms
of this Agreement, neither the Company (including the Board and any committee
thereof) nor Starboard shall issue any press release or make public announcement
regarding this Agreement or the matters contemplated hereby without the prior
written consent of the other Party. During the Governance Period, none of the
Company, Starboard or the Appointed Directors (or Replacement Directors, as
applicable) shall make any public announcement or statement that is inconsistent
with or contrary to the terms of this Agreement.

6. Specific Performance.

Each of Starboard, on the one hand, and the Company, on the other hand,
acknowledges and agrees that irreparable injury to the other Party hereto would
occur in the event any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached and that such
injury would not be adequately compensable by the remedies available at law
(including the payment of money damages). It is accordingly agreed that
Starboard, on the one hand, and the Company, on the other hand (the “Moving
Party”), shall each be entitled to specific enforcement of, and injunctive
relief to prevent any violation of, the terms hereof, and the other Party hereto
will not take action, directly or indirectly, in opposition to the Moving Party
seeking such relief on the grounds that any other remedy or relief is available
at law or in equity. This Section 6 is not the exclusive remedy for any
violation of this Agreement.

7. Expenses.

The Company shall reimburse Starboard for its reasonable, documented
out-of-pocket fees and expenses (including legal expenses) in accordance with
the terms of the Purchase Agreement.

 

11



--------------------------------------------------------------------------------

8. Severability.

If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. It is hereby stipulated and declared to be the intention of the
Parties that the Parties would have executed the remaining terms, provisions,
covenants and restrictions without including any of such which may be hereafter
declared invalid, void or unenforceable. In addition, the Parties agree to use
their best efforts to agree upon and substitute a valid and enforceable term,
provision, covenant or restriction for any of such that is held invalid, void or
enforceable by a court of competent jurisdiction.

9. Notices.

Any notices, consents, determinations, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (a) upon receipt, when delivered
personally; (b) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending Party); (c) upon confirmation of receipt, when sent by email (provided
such confirmation is not automatically generated); or (d) two (2) business days
after deposit with a nationally recognized overnight delivery service, in each
case properly addressed to the Party to receive the same. The addresses and
facsimile numbers for such communications shall be:

If to the Company:

Acacia Research Corporation

4 Park Plaza, Suite 550

Irvine, California 92614

Attention: Jennifer Graff, Corporate Secretary

E-mail: jgraff@acaciares.com

Telephone: (949) 480-8300

Facsimile: (949) 480-8301

with a copy (which shall not constitute notice) to:

Stradling Yocca Carlson & Rauth

660 Newport Center Drive, Suite 1600

Newport Beach, CA 92660

Attention: Mark Skaist

E-mail: MSkaist@SYCR.com

Telephone: (949) 725-4117

Facsimile: (949) 823-5117

 

12



--------------------------------------------------------------------------------

If to Starboard or any member thereof:

Starboard Value LP

777 Third Avenue, 18th Floor

New York, NY 10017

Attention: Jeffrey C. Smith

Facsimile: (212) 845-7989

Email: jsmith@starboardvalue.com

with a copy (which shall not constitute notice) to:

Olshan Frome Wolosky LLP

1325 Avenue of the Americas

New York, New York 10019

Attention: Steve Wolosky, Esq.

                 Andrew Freedman, Esq.

Facsimile:  (212) 451-2222

Email: swolosky@olshanlaw.com

            afreedman@olshanlaw.com

10. Applicable Law.

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware without reference to the conflict of laws
principles thereof that would result in the application of the law of another
jurisdiction. Each of the Parties hereto irrevocably agrees that any legal
action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other Party hereto or its successors or assigns, shall
be brought and determined exclusively in the Delaware Court of Chancery and any
state appellate court therefrom within the State of Delaware (or, if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any federal court within the State of Delaware). Each of the Parties
hereto hereby irrevocably submits with regard to any such action or proceeding
for itself and in respect of its property, generally and unconditionally, to the
personal jurisdiction of the aforesaid courts and agrees that it will not bring
any action relating to this Agreement in any court other than the aforesaid
courts. Each of the Parties hereto hereby irrevocably waives, and agrees not to
assert in any action or proceeding with respect to this Agreement, (a) any claim
that it is not personally subject to the jurisdiction of the above-named courts
for any reason, (b) any claim that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) to the fullest extent permitted by applicable legal requirements, any
claim that (i) the suit, action or proceeding in such court is brought in an
inconvenient forum, (ii) the venue of such suit, action or proceeding is
improper or (iii) this Agreement, or the subject matter hereof, may not be
enforced in or by such courts.

11. Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be considered one and the same agreement and shall become effective when
counterparts have been signed by each of the Parties and delivered to the other
Party (including by means of electronic delivery or facsimile).

 

13



--------------------------------------------------------------------------------

12. Mutual Non-Disparagement.

Subject to applicable law, each of the Parties covenants and agrees that, during
the Governance Period, or if earlier, until such time as the other Party or any
of its agents, subsidiaries, affiliates, successors, assigns, officers, key
employees or directors shall have breached this Section 12, neither it nor any
of its respective agents, subsidiaries, affiliates, successors, assigns,
officers, key employees or directors shall in any way publicly criticize,
disparage, call into disrepute or otherwise defame or slander the other Party or
such other Party’s subsidiaries, affiliates, successors, assigns, officers
(including any current officer of a Party or a Party’s subsidiaries who no
longer serves in such capacity following the execution of this Agreement),
directors (including any current director of a Party or a Party’s subsidiaries
who no longer serves in such capacity following the execution of this
Agreement), employees, stockholders, agents, attorneys or representatives, or
any of their businesses, products or services, in any manner that would
reasonably be expected to damage the business or reputation of such other Party,
their businesses, products or services or their subsidiaries, affiliates,
successors, assigns, officers (or former officers), directors (or former
directors), employees, shareholders, agents, attorneys or representatives;
provided, however, any statements regarding the Company’s operational or stock
price performance or any strategy, plans, or proposals of the Company not
supported by any Starboard Appointee that do not disparage, call into disrepute
or otherwise defame or slander any of the Company’s officers, directors,
employees, stockholders, agents, attorneys or representatives (“Opposition
Statements”), shall not be deemed to be a breach of this Section 12 (subject to,
for the avoidance of doubt, any obligations of confidentiality as a director
that may otherwise apply) except that any Opposition Statement will only speak
to a matter that has been made public by the Company; provided, further, that if
any Opposition Statement is made by Starboard, the Company shall be permitted to
publicly respond with a statement similar in scope to any such Opposition
Statement.

13. Confidentiality.

The Parties acknowledge and agree that any Starboard Appointee (and any
Replacement Director), upon election to the Board, will serve as a member of the
Board and shall be (A) governed by the same protections and required to comply
with the same obligations regarding confidentiality, conflicts of interest,
related party transactions, fiduciary duties, codes of conduct, trading and
disclosure policies, director resignation policy, and other guidelines and
policies, codes, procedures, processes, rules and standards of the Company
applicable to all directors on the Board (collectively, “Company Policies”) and
(B) required to preserve the confidentiality of Company business and
information, including discussions or matters considered in meetings of the
Board or Board committees; provided, however, that any Starboard Appointee may
disclose certain Company confidential information to Starboard in accordance
with the terms of an appropriate confidentiality agreement.

14. Securities Laws.

Starboard acknowledges that it is aware, and will advise each of its
representatives who are informed as to the matters that are the subject of this
Agreement, that the United States securities laws may prohibit any person who
directly or indirectly has received from an issuer material, non-public
information from purchasing or selling securities of such issuer or from
communicating such information to any other person under circumstances in which
it is reasonably foreseeable that such person is likely to purchase or sell such
securities.

 

14



--------------------------------------------------------------------------------

15. Entire Agreement; Amendment and Waiver; Successors and Assigns; Third Party
Beneficiaries; Term.

This Agreement, together with the Investment Agreements and the other
Transaction Documents (as defined in the Purchase Agreement) contains the entire
understanding of the Parties with respect to its subject matter. There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings between the Parties other than those expressly set forth herein or
as expressly set forth in any of the Investment Agreements and the other
Transaction Documents (as defined in the Purchase Agreement). No modifications
of this Agreement can be made except in writing signed by an authorized
representative of each the Company and Starboard. For the avoidance of doubt,
Starboard’s rights hereunder are not saleable, transferrable or assignable in
connection with the sale, transfer or assignment of any Securities (as defined
in the Purchase Agreement). No failure on the part of any Party to exercise, and
no delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of such right, power or
remedy by such Party preclude any other or further exercise thereof or the
exercise of any other right, power or remedy. All remedies hereunder are
cumulative and are not exclusive of any other remedies provided by law. The
terms and conditions of this Agreement shall be binding upon, inure to the
benefit of, and be enforceable by the Parties hereto and their respective
successors, heirs, executors, legal representatives, and permitted assigns. No
Party shall assign this Agreement or any rights or obligations hereunder
without, with respect to Starboard, the prior written consent of the Company,
and with respect to the Company, the prior written consent of Starboard. This
Agreement is solely for the benefit of the Parties and is not enforceable by any
other persons or entities. This Agreement shall terminate at the end of the
Governance Period (as extended hereunder), except provisions of Sections 6
through 10 and Sections 13 through 15, which shall survive such termination.

[The remainder of this page intentionally left blank]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.

 

ACACIA RESEARCH CORPORATION By:  

/s/ Clifford Press

  Name:   Clifford Press   Title:   Chief Executive Officer

[Signature Page to Governance Agreement]



--------------------------------------------------------------------------------

STARBOARD VALUE LP By:   Starboard Value GP LLC, its general partner By:  

/s/ Jeffrey C. Smith

  Name:   Jeffrey C. Smith   Title:   Authorized Signatory

 

STARBOARD VALUE AND OPPORTUNITY FUND LP By:   Starboard Value LP, its investment
manager By:  

/s/ Jeffrey C. Smith

  Name:   Jeffrey C. Smith   Title:   Authorized Signatory

 

STARBOARD INTERMEDIATE FUND LP By:   Starboard Value LP, its investment manager
By:  

/s/ Jeffrey C. Smith

  Name:   Jeffrey C. Smith   Title:   Authorized Signatory

 

STARBOARD VALUE AND OPPORTUNITY MASTER FUND L LP By:   Starboard Value L LP, its
general partner By:  

/s/ Jeffrey C. Smith

  Name:   Jeffrey C. Smith   Title:   Authorized Signatory

[Signature Page to Governance Agreement]



--------------------------------------------------------------------------------

STARBOARD VALUE AND OPPORTUNITY C LP By:   Starboard Value R LP, its general
partner By:  

/s/ Jeffrey C. Smith

  Name:   Jeffrey C. Smith   Title:   Authorized Signatory

 

STARBOARD VALUE AND OPPORTUNITY S LLC By:   Starboard Value LP, its manager By:
 

/s/ Jeffrey C. Smith

  Name:   Jeffrey C. Smith   Title:   Authorized Signatory

 

STARBOARD VALUE R LP By:   Starboard Value R GP LLC, its general partner By:  

/s/ Jeffrey C. Smith

  Name:   Jeffrey C. Smith   Title:   Authorized Signatory

 

STARBOARD VALUE GP LLC By:   Starboard Principal Co LP, its member By:  

/s/ Jeffrey C. Smith

  Name:   Jeffrey C. Smith   Title:   Authorized Signatory

[Signature Page to Governance Agreement]



--------------------------------------------------------------------------------

STARBOARD PRINCIPAL CO LP By:   Starboard Principal Co GP LLC, its general
partner By:  

/s/ Jeffrey C. Smith

  Name:   Jeffrey C. Smith   Title:   Authorized Signatory

[Signature Page to Governance Agreement]



--------------------------------------------------------------------------------

STARBOARD PRINCIPAL CO GP LLC

STARBOARD VALUE L LP

STARBOARD VALUE R GP LLC

By:  

/s/ Jeffrey C. Smith

  Name:   Jeffrey C. Smith   Title:   Authorized Signatory

 

JEFFREY C. SMITH

PETER A. FELD

By:  

/s/ Jeffrey C. Smith

  Name:   Jeffrey C. Smith   Title:   Individually and as Attorney-in-Fact for
Peter A. Feld

[Signature Page to Governance Agreement]



--------------------------------------------------------------------------------

Exhibit A